Citation Nr: 0318443	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  98-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had verified active service from January 1968 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  The Board remanded this case to the RO 
in April 2000 for further development.


REMAND

In its April 2000 remand decision, the Board noted that the 
RO had reviewed some of the veteran's service medical records 
(SMR's) in denying the claim, see RO rating decision dated 
August 1997, but that those records had not been associated 
with the claims folder.  The Board also noted that the 
veteran's SMR's for the years 1968 to 1970 had not been 
associated with the claims folder.  The case was remanded to 
the RO so that the missing SMR's could be associated with the 
claims folder.  The RO has returned the case to the Board 
without the SMR's attached, and has not provided sufficient 
justification for their absence.  The RO must make exhaustive 
attempts to associate with the claims folder the veteran's 
SMR's, particularly since they are known to have existed and 
in the possession of the RO.  38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2002).

Subsequent to the Board's April 2000 remand order, the 
provisions of the Veteran's Claims Assistance Act (VCAA) of 
2000 became effective.  These changes in law include a 
requirement that VA obtain medical examination or opinion 
where the evidence suggests that a disease or disability may 
be associated with an event in service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  A 
December 1998 opinion from M. Siddique Tai, M.D., provides 
opinion that the cause of the veteran's death, metastatic 
adenocarcinoma from a possible gastric primary site, was 
possibly caused by his exposure to Agent Orange during his 
service in the Republic of Vietnam during the Vietnam War.  
Review of the veteran's Department of Defense Form 214 
establishes that the veteran is entitled to the presumption 
of exposure to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2002).  The Board, therefore, requires 
opinion as to whether the cause of the veteran's death is 
related to event(s) in active service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must undertake all appropriate 
steps pursuant to 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2) to associate with 
the record the veteran's service medical 
records from January 1968 to February 1976.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  Following completion of the foregoing 
development, the RO should forward the 
veteran's claims folder to an oncologist for 
opinion on the following questions:  Whether 
it is at least as likely as not that the 
primary site for the veteran's metastatic 
adenocarcinoma was from the prostate or 
respiratory system (i.e., lung, bronchus, 
larynx or trachea), if determinable?; and 
whether it is at least as likely as not that 
the cause of the veteran's death by metastatic 
adenocarcinoma was causally related to 
event(s) in service, to include his presumed 
exposure to herbicide agents?  The examiner 
should provide rationale for the basis of 
his/her opinion

4.  After completion of the above, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


